United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.P., Appellant
and
DEPARTMENT OF THE ARMY, FORT
LEONARD WOOD, MO, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-1566
Issued: February 1, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On July 27, 2016 appellant filed an application for review of an Office of Workers’
Compensation Programs (OWCP) decision dated June 20, 2016 which denied appellant’s request
for reconsideration as his letter neither raised substantive legal questions or included relevant and
pertinent new evidence and was insufficient to warrant a merit review.1
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In the case of William A. Couch,2 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued. Following OWCP’s June 2,
2016 decision, which affirmed the denial of appellant’s traumatic injury claim as he had failed to
submit sufficient medical evidence to establish a causal relationship between the diagnosed
condition and the accepted employment factors, appellant requested reconsideration on
June 9, 2016. Appellant also submitted a new office medical report from a Dr. Elizabeth A.
Blank, dated June 9, 2016. This report was received by OWCP on June 13, 2016. In its June 20,
1

On October 8, 2015 appellant, then a 51-year-old training instructor, filed a traumatic injury claim alleging that
February 16, 2015 he attempted to close a container which had a frozen door and felt a pop in his left shoulder. He
did not stop work.
2

41 ECAB 548 (1990).

2016 decision, OWCP denied appellant’s reconsideration request finding that his letter neither
raised substantive legal questions or included new and relevant evidence and was insufficient to
warrant a review of the June 2, 2016 decision. It did not note receipt or consideration of the
report from Dr. Blank dated June 9, 2016.
The Board finds that OWCP, in its June 20, 2016 decision, did not review the report from
Dr. Blank dated June 9, 2016 that was received by OWCP on June 13, 2016.3 For this reason,
the case will be remanded to OWCP to enable it to properly consider all the evidence submitted
at the time of the June 20, 2016 decision. Following such further development as OWCP deems
necessary, it shall issue an appropriate merit decision on the claim.
IT IS HEREBY ORDERED THAT the June 20, 2016 decision of the Office of
Workers’ Compensation Programs is set aside. The case record is remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: February 1, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

See id.

2

